04/15/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0521

                                        DA 19-0521
                                     _________________

JUNKERMIER, CLARK, CAMPANELLA,
STEVENS, P.C., a Montana Professional Corporation,

           Plaintiff and Appellee,

      v.
                                                                   ORDER
TERRY ALBORN, PAUL UITHOVEN, CHRISTINA
RIEKENBERG, JOE BATESON, and SHERM
VELTKAMP,

            Defendants and Appellants.
                                   _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Amy Eddy, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   April 15 2020